DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the communication filed 4/19/2021.  Claims 51-70 are pending.  Claims 51-70 are rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51-53, 61-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11019165 B2 in view of Tomita (US Publication No. 20150350746 A1) and Micewicz (US Publication No. 20150350590 A1)

	Regarding claim 51 of the present application, claim 1 of U.S. Patent No. 11019165 B2 discloses every limitation except determining, based on a viewing progress on a first device, an unconsumed portion of a media asset and identifying a second device communicatively coupled to the first device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 11019165 B2 in view of Tomita in order to determine, based on a viewing progress on a first device, an unconsumed portion of a media asset.  One of ordinary skill in the art would have been motivated because it allows a user to better manage viewing of the media content when the user’s consumption of the media content is interrupted.  See Tomita: [0002].
U.S. Patent No. 11019165 B2 and Tomita do not disclose identifying a second device communicatively coupled to the first device.
Micewicz discloses identifying a second device communicatively coupled to the first device. ([0039] – identifying another device communicatively coupled to the currently used device.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 11019165 B2 and Tomita in view of Micewicz in order to identify a second device communicatively coupled to the first device.  One of ordinary skill in the art would have been motivated because it enhances user experience by allowing the user to use a device that is more conveniently located than the currently used device.


The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

	Regarding claim 53, U.S. Patent No. 11019165 B2, Tomita and Micewicz, in particular, Tomita discloses wherein the unconsumed portion is identified as a portion of the media asset between the last viewed timestamp of the media asset and the final timestamp of the media asset. ([0013])
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding claim 61, the reasons of rejections are similar as these for claim 51.

Regarding claim 62, the reasons of rejections are similar as these for claim 52.

Regarding claim 63, the reasons of rejections are similar as these for claim 53.



Claims 57 and 67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11019165 B2, Tomita and Micewicz as applied to claim 51 or 61, and further in view of Sung (US Publication No. 20110046755 A1).

Regarding claim 57, U.S. Patent No. 11019165 B2, Tomita and Micewicz do not disclose in response to generating the unconsumed portion, transmitting the unconsumed portion to a remote server for storage.
Sung discloses in response to generating the unconsumed portion, transmitting the unconsumed portion (e.g., remaining content) to a remote server (e.g., home server) for storage. ([0283])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 11019165 B2, Tomita and Micewicz in view of Sung in order to in response to generating the unconsumed portion, transmit the unconsumed portion to a remote server for storage.  One of ordinary skill in the art would have been motivated because it facilitates subsequent transfer of the unconsumed portion of content to another device that may or may not be directly connected to the currently used device.

Regarding claim 67, the reasons of rejections are similar as these for claim 57.


Claims 58 and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11019165 B2, Tomita, Micewicz and Sung as applied to claim 57 or 67, and further in view of Puttagunta (US Publication No. 20170302976 A1).

Regarding claim 58, U.S. Patent No. 11019165 B2, Tomita, Micewicz and Sung do not disclose wherein content stored on the remote server is accessible on the first device through a media application.
Puttagunta discloses wherein content stored on the remote server (e.g., content server) is accessible on the first device (e.g., the computing device) through a media application (e.g., the application providing the media handler). ([0017])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 11019165 B2, Tomita, Micewicz and Sung in view of Puttagunta such that content stored on the remote server is accessible on the first device through a media application.  One of ordinary skill in the art would have been motivated because it facilitates secure retrieval of media content over a network.

Regarding claim 68, the reasons of rejections are similar as these for claim 58.



Claims 59, 60, 69 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11019165 B2, Tomita and Micewicz as applied to claim 51 or 61, and further in view of claim 1 of US Patent No. 10484494 B2.

Regarding claim 59, U.S. Patent No. 11019165 B2, Tomita and Micewicz do not discloses determining an amount of time the media asset is available to the user on the first device; and 
determining a duration of the unconsumed portion of the media asset is greater than the amount of time that the media asset is available to the user on the first device.
US Patent No. 10484494 B2 discloses determining an amount of time the media asset is available to the user on the first device; (claim 1 of US Patent No. 10484494 B2 recites “determining that a portion of the media asset is available on a first device;  comparing an amount of time of unconsumed content remaining in the media asset and an amount of time that the media asset is available on the first device”)
determining a duration of the unconsumed portion of the media asset is greater than the amount of time that the media asset is available to the user on the first device. (claim 1 of US Patent No. 10484494 B2 recites “determining that the amount of time 
of unconsumed content remaining in the media asset exceeds the amount of time 
that the media asset is available to the user on the first device”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 11019165 B2, Tomita, Micewicz in view of US Patent No. 10484494 in order determine an amount of time the 

Regarding claim 60, U.S. Patent No. 11019165 B2, Tomita, Micewicz and US Patent No. 10484494, in particular, US Patent No. 10484494 discloses  in response to determining the duration of the unconsumed portion of the media asset is greater than the amount of time that the media asset is available to the user on the first device, generating for display a first option to extend an availability of the media asset on the first device and a second option to transmit the unconsumed portion to the second device. (claim 1 of US Patent No. 10484494 B2 recites “in response to determining that the portion of the media asset is available on the first device and determining that the amount of time of unconsumed content remaining in the media asset exceeds the amount of time that the media asset is available to the user on the first device, generating for display action options including a first option to extend an availability 
of the media asset on the first device and a second option to download the portion of the media asset, corresponding to the unconsumed content remaining in the media asset to a second device.”)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 59.



Regarding claim 70, the reasons of rejections are similar as these for claim 60.

Claim Rejections – 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 51-70 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 51 and 61 recite the limitation "in response to the determining…" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 51 recites “determining…an unconsumed portion…” and “determining that the unconsumed portion… will no longer be available on the first device;” in lines 2-5.  Claim 51 further recites “in response to the determining…” in line 6.  It is unclear whether “the determining” in line 6 refers to the “determining…an unconsumed 
Claim 61 is rejected for reasons similar as these claim 51.
The remaining claims are rejected because of their dependencies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.







/Weiwei Stiltner/
Examiner, Art Unit 2451

/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451